McGHEE, Justice (dissenting). I do not agree that the evidence in the record supports a finding that the plaintiff was immature with relation to the handling of horses and that he did not assume the ordinary risks incident to his employment. At the time of injury he was 19 years old but he started breaking shetlands at the age of 12 and later broke ordinary horses. Also, he took part in rodeos for three years. Both the plaintiff and his father testified to the effect that the plaintiff knew the nature of horses and appreciated the risks involved in riding them. The evidence clearly brings out that any strange horse might have the characteristic of stepping backward, rearing up and slipping or causing the rider to fall off. The case of Herbert v. Greenbaum, 248 Mass. 398, 143 N.E. 317, cited by the majority, is not in point on its facts since there the defendant knew the vicious nature of the horse and ordered the plaintiff to clean the horse nothwithstanding such nature. Finally, there was no finding of negligence by the trial court, but that question is not in issue here. SHILLINGLAW, J., concurs.